Citation Nr: 9927171	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for kidney disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a August 1998 rating decision of the RO which 
denied the veteran's claim of service connection for kidney 
disease.  

In a subsequent rating action in November 1998, the RO denied 
the veteran's claim of service connection for hypertension.  
This matter has not been developed for appellate review and 
is referred back to the RO for appropriate action.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current kidney disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for kidney disease.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for 
hypertension is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran argues that he experienced an in-service kidney 
infection in 1970.  However, a careful review of the service 
medical records does not reveal that the veteran received 
treatment for kidney infection or complaints.  They do 
include an in-service Army memorandum stating that the 
veteran had possibly been exposed to infectious hepatitis in 
November 1969.  A March 1971 report of the veteran's 
separation medical examination reports no abnormalities, and 
no blood pressure abnormality was reported.  

The record includes a July 1989 medical history of the 
veteran noting that he has had high blood pressure for the 
previous four years and that both his parents had 
hypertension.  

A September 1994 private physician's report notes the 
veteran's history of hypertension.  Additionally, the doctor 
reported that the veteran had had a kidney transplant in May 
1993.  

A May 1998 VA physician's note of initial visit reported that 
the veteran was a "post renal transplant patient with good 
current renal function."  

There is no medical evidence in the record of kidney disease 
in service or within one year after separation from service.  
Although competent evidence of subsequent kidney disease is 
shown, the record includes no medical evidence showing a 
nexus between the currently demonstrated kidney disability 
and any disease and injury which was incurred in or 
aggravated by service.  

Because the veteran has not submitted competent evidence to 
support his lay assertions, the Board finds that the claim of 
service connection for kidney disease is not well grounded.  
38 U.S.C.A. §§ 1101, 1112, 1113, 5107(a); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309.  



ORDER

Service connection for kidney disease is denied, as a well-
grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

